OPINION
James M. Dowd, Presiding Judge
This unemployment benefits case presents the question of when under the recently-amended Missouri Employment Security Law do work absences on the part of a terminated employee satisfy the defi-*392ration of “misconduct” so as to disqualify the employee from receiving unemployment benefits.
CCL Label (St. Louis), Inc. (“CCL”), appeals from the Labor and Industrial Relations Commission’s grant of unemployment benefits to Pamela Ausley, a former employee CCL terminated because of work absences. CCL claims that Ausley’s work absences constitute misconduct connected with work disqualifying her from receiving unemployment benefits. CCL argues that the Commission erroneously applied § 288.030.1(23)(c)1 by requiring CCL to prove that Ausley was at fault for her absences because fault is irrelevant under that section. CCL also contends that the award was not supported by competent and substantial evidence.
We affirm the award because regardless of whether § 288.030.1(23)(c) required CCL to prove that Ausley was at fault, under the facts as found by the Commission, CCL has failed to carry its burden of showing that Ausley committed misconduct, and the award is supported by competent and substantial evidence.
Factual and Procedural Background
Ausley’s employment with CCL began on April 1, 2015. At orientation, Ausley received an employee handbook containing a “progressive disciplinary process” that factored into CCL’s attendance policy. As part of this process, the handbook indieat-ed that employees would receive “points” for missed work. The handbook stated that 3 points would result in a “verbal” warning, 3.25 to 4.75 points would result in a written warning, 5 points would result in a final written warning, and beyond 5 points “may result in termination.” The handbook provided that CCL had discretion to review each case individually such that CCL could impose an enhanced penalty or no penalty at all for missed work, and could accelerate or waive the assessment of points.
Ausley acknowledged that she read and understood the handbook. But the handbook did not explain how points were accumulated under CCL’s attendance policy or how many absences an employee was allowed under the point system before reaching a punishable level. Nor did CCL explain to Ausley how, in her particular case, points were assessed for her missed time, or how the points assessed here were connected to the discipline CCL meted out.
At Ausley’s hearing in this case, CCL called Shana Allen, a CCL human resources manager, who testified concerning CCL’s attendance policy. She stated that if employees notify CCL at least 10 hours before their shift that they will be absent or tardy, then no points will be assessed. Allen further testified that the point assessment system was designed to keep track of certain absences beyond an employee’s accumulated paid time off.2 She *393stated that CCL’s attendance policy uses the point assessment system to account for, inter alia, employee illness, by giving time off beyond the employee’s accumulated paid time off for any reason the employee might be ill.
Allen testified that points were assessed against Ausley for eight different absences or tardies over the course of her employment with CCL. Ausley received two written warnings relating to her attendance, but neither mentioned any point assessment or referred to the progressive disciplinary process.
On May 4, 2015, after Ausley was absent due to illness on April 13, 2015, and was purportedly late to work on May 1, 2015, CCL issued her an initial written warning. The warning stated that additional absences beyond those already scheduled (as vacation time with CCL’s express approval) for June 12 and 15, 2015, could result in Ausley’s dismissal. Then, on September 3, 2015, CCL issued its “Final Warning” to Ausley, citing ten dates on which Ausley was purportedly absent, tardy, or left work early. Beyond the dates already mentioned, the “Final Warning” stated Ausley left work early on June 26, 2015, and was absent also on July 14 and 16, and August 12, 27, and 28, 2015. The July absences were for Ausley to euthanize her dog, and all the others were due to Ausley suffering various illnesses. The “Final Warning” concluded -with the statement that “[a]ny occurrences of missed time from work including absences, tardies and/or early leaves will result in TERMINATION.”
After the September 3 “Final Warning,” Ausley was again absent due to illness on October 23 and 26, 2015. CCL terminated Ausley’s employment on October 26 for absenteeism. Ausley filed for unemployment benefits. CCL protested, arguing that it terminated Ausley for misconduct connected with work. A deputy from the Missouri Division of Employment Security ruled that Ausley’s absenteeism constituted misconduct that disqualified her from receiving unemployment benefits. The Division’s Appeals Tribunal affirmed. Ausley appealed to the Commission.
The Commission found in favor of Aus-ley, ruling that she did not commit misconduct as defined by § 288.030.1(23)(c). The Commission found specifically that Ausley was not sufficiently aware of CCL’s attendance policy. The Commission determined that although the attendance policy informed Ausley that CCL could discipline her for missing work, the policy did not inform Ausley how and under what circumstances missed work would result in discipline. Further, the Commission found that Ausley was not late for work on May 1, that her early leave on June 26 was approved by CCL, and that she provided 10 hours’ notice for all of her absences but one: the August 27 absence.
Based on these factual findings, the Commission ruled that Ausley did not violate a known attendance policy of CCL. The Commission also ruled that Ausley did not have two or more unapproved absences after a written warning relating to a prior unapproved absence. The Commission reasoned that § 288.030.1(23)(c) requires that the claimant be “at fault” for her absences to be disqualified from receiving benefits. Accounting for Ausley’s substantial number of absences due to personal illness, the Commission found that Ausley has an auto-immune disorder that has compromised her immune system and causes her to frequently fall ill. Because Ausley was ill on both October 23 and 26, 2016, the Commission concluded that she was not at fault for her two absences following the September 3 “Final Warning.” As a result the Commission found Ausley eligible to receive unemployment benefits. This appeal follows.
*394Discussion
The Missouri Constitution permits judicial review of administrative decisions concerning the substantive rights of individuals. Mo. Const. art. V, § 18; Seck v. Mo. Dep’t of Transp., 434 S.W.3d 74, 78 (Mo. banc 2014). Section 288.210 outlines the parameters of our judicial review and sets forth the following standard:
The findings of the commission as to the facts, if supported by competent and substantial evidence and in the absence of fraud, shall be conclusive, and the jurisdiction of the appellate court shall be confined to questions of law. The court, on appeal, may modify, reverse, remand for rehearing, or set aside the decision of the commission on the following grounds and no other:
(1) That the commission acted without or in excess of its powers;
(2) That the decision was procured by fraud;
(3) That the facts found by the commission do not support the award; or
(4) That there was no sufficient competent evidence in the record to warrant the making of the award.
We review questions of law de novo, and the issue whether the Commission’s findings support the conclusions that a claimant engaged in misconduct connected with his or her work is a question of law. Fendler v. Hudson Servs., 370 S.W.3d 585, 588-89 (Mo.banc 2012) (quoting Tenge v. Washington Grp. Int’l, Inc., 333 S.W.3d 492, 496 (Mo.App.E.D. 2011)). We determine whether competent and substantial evidence supports the award by examining the evidence in the context of the whole record. Hampton v. Big Boy Steel Erection, 121 S.W.3d 220, 223 (Mo.banc 2003). We do not view the evidence and all reasonable inferences drawn therefrom in the light most favorable to the award. Id. We defer to the Commission on issues involving the credibility of witnesses and the weight given to testimony. Fendler, 370 S.W.3d at 588 (citing Johnson v. Denton Constr. Co., 911 S.W.2d 286, 288 (Mo.banc 1995)).
The distribution of unemployment compensation benefits is governed by the Missouri Employment Security Law in Chapter 288. Stafford v. Great S. Bank, 417 S.W.3d 370, 376 (Mo.App.S.D. 2014). It is Missouri’s declared public policy that unemployment reserves be set aside for the benefit of individuals unemployed through no fault of their own. Lentz v. Home Sec. of Am., 380 S.W.3d 1, 4-5 (Mo.App.E.D. 2012) (citing § 288.020.1.2). The provisions of § 288.020 et seq. are intended to be construed liberally to accomplish the State’s public policy. Lentz, 380 S.W.3d at 5 (citing § 288.020.2). To execute this policy, disqualifying provisions are construed strictly against the disallowance of benefits. Id. (citing St. John’s Mercy Health Sys. v. Div. of Emp’t Sec., 273 S.W.3d 510, 514 (Mo.banc 2009)).
A claimant is not eligible to receive unemployment compensation benefits if he or she was “discharged for misconduct connected with claimant’s work.” § 288.050.2 RSMo Supp. (2014); Seck, 434 S.W.3d at 82. Misconduct, after the 2014 amendment, is defined in § 288.030.1(23) as follows:
conduct or failure to act in a manner that is connected with work, regardless of whether such conduct or failure to act occurs at the workplace or during work hours, which shall include:
[[Image here]]
(c) A violation of an employer’s no-call, no-show policy; chronic absenteeism or tardiness in violation of a known policy of the employer; or two or more unapproved absences following a written rep*395rimand or warning relating to an unapproved absence unless such absences are protected by law.
Whether the Commission’s’ findings support the conclusion that an employee was guilty of misconduct is a question of law that we review de novo. Hise v. PNK (River City), LLC, 406 S.W.3d 59, 62 (Mo.App.E.D. 2013).
While, in general, a claimant bears the burden of demonstrating that he or she is entitled to unemployment benefits, when the employer claims that the applicant was discharged for misconduct connected with work, the burden shifts to the employer to prove the claim of misconduct. Stahl v. Hank’s Cheesecakes, LLC, 489 S.W.3d 338, 342 (Mo.App.E.D. 2016). The standard of proof is by a preponderance of the evidence. Id.
As a result of the 2014 amendment to § 288.030.1(23), employers do not have a heavy burden to prove that an employee committed attendance-related misconduct. Section 288.030.1(23)(c) provides that work-related misconduct related to absenteeism shall include (1) a violation of the employer’s no-call, no-show policy; (2) chronic absenteeism or tardiness in violation of a known policy of the employer; or (3) two or more unapproved absences following a written reprimand or warning relating to a previous unapproved absence.
Here, CCL cited “absenteeism” without reference to any no-call, no-show policy as its basis for disciplining Ausley and even-tu'ally terminating her employment. Thus, the first of these three options for proving attendance-related misconduct is not at issue in this case. As to the second, we’ agree with the Commission that competent and substantial evidence in the record supports a finding that Ausley did not violate a known attendance policy of her employer. As to the third and final option, we conclude that on this record CCL has simply failed to carry its burden of establishing that Ausley was issued a written warning relating to a distinctly “unapproved” absence and thereafter had two more unapproved absences. We address in turn CCL’s arguments regarding options two and three.
With regard to the second option, CCL contends that the evidence does not support the Commission’s determination that Ausley did not violate a known attendance policy of CCL. Specifically, CCL points to Ausley’s acknowledgement that she read and understood the employee handbook containing a “progressive disciplinary process” that somehow factored into CCL’s attendance policy, and to her statement to the Division indicating that she was aware of the existence of some sort of “policy for absenteeism” at CCL. However, the record demonstrates merely that the handbook informed Ausley that the progressive disciplinary process meant that CCL could punish her upon the accumulation of a certain number of “points,” could assess points at an accelerated rate, could waive assessed points, or could impose an enhanced punishment or no punishment at its discretion. And while the progressive disciplinary process suggested that CCL could engage in disciplinary action ranging from no action to discharge upon Ausley’s absence from work, it did not specify how that might occur. Nor did CCL prove that Ausley knew based on any other source of information how missed work would subject her to discipline under CCL’s attendance policy.
On this record, CCL has failed to show that it informed Ausley how points were accumulated under the policy, how points were assigned for the absences in her case, or how many absences she was allowed under the point system before reaching a punishable level. The record evinces confusion and disagreement surrounding how *396many points were accumulated in Ausley’s case and whether Ausley could avoid the assessment of points by providing prior notice of her absences. Thus, the Commission’s assessment that CCL failed to show that it communicated its attendance policy to Ausley in a manner clearly establishing its expectations regarding her attendance was supported by competent and substantial evidence, as was the Commission’s finding that Ausley did not violate a known attendance policy of her employer.
With regard to the third option in subsection (c), CCL had the simple and straightforward burden to show that Aus-ley had been given a written reprimand relating to an unapproved absence and, thereafter, had two or more additional unapproved absences. We find that CCL failed to carry its burden to show by a preponderance of the evidence that CCL issued a written warning to Ausley relating to a prior unapproved absence, or that she thereafter had two more unapproved absences.
Critically, nothing in the record here— including CCL’s handbook and CCL’s written warnings to Ausley—indicates what would constitute an unapproved absence under CCL’s attendance policy. We strongly reject CCL’s suggestion at oral argument that the employer’s issuance of a “final warning” may be used to establish misconduct under the third option of § 288.030.1(23)(c) even if the unapproved absence referenced in the final warning was baseless or even fabricated. And certainly, the mere fact that CCL named a particular date of absence in a written warning does not make that absence unapproved. Here, in its initial written warning of May 4, 2015, CCL cited a tardy that did not. actually occur and -an absence for which Ausley provided the required 10 hours’ notice. And in the “Pinal Warning” of September 3, 2015, CCL cited all the dates Ausley was absent and listed among those vacation days for which CCL gave Ausley express approval.
Moreover, while some of these listed dates may have generated points under CCL’s point system, the record before us does not demonstrate that the assessment of points for an absence is the equivalent of the absence being unapproved as required to show misconduct under the third option of § 288.030.1(23)(c). We agree with the Commission’s finding that only one of the dates CCL listed in its “Final Warning,” Ausley’s August 27, 2015 absence due to illness, actually generated points pursuant to CCL’s attendance policy,3 and we find that on this record, nothing indicates that the assessment of points for an absence due specifically to illness, at least, meant that it was unapproved.
CCL’s Allen testified that the point assessment system was designed to keep track of certain absences beyond an employee’s accumulated paid time off. Allen explained how CCL’s attendance policy accounted for “everyday things .that happen and then illness as well” by testifying that in addition to accumulated paid time off, employees are given “a point system, which ... gives you more ... time—you *397know, gives you a substantial amount of time, any reasons you might be sick.” (emphasis added). Thus, while Ausley’s August 27, 2015 absence due to illness may have triggered application of CCL’s point assessment system, CCL has failed to show that that point assessment indicated that Ausley’s absence was unapproved. Indeed, given the obvious risks of having an ill employee present at work, CCL may have concluded that it was best to approve of Ausley’s absence, while still tracking it as time taken off beyond her accumulated paid time off. We conclude therefore that CCL failed to carry its burden to show that the “Final Warning” it issued to Aus-ley was related to an unapproved absence.
We also find that CCL has failed to shoulder the second part of its burden: to show that Ausley had two unapproved absences following her receipt of the “Final Warning.” Ausley provided 10 hours’ notice for her only two absences following the “Final Warning,” on October 23 and 26, 2015. According to the only evidence in the record about how CCL assessed points under its attendance policy, Ausley should not have been assessed points for these absences for which she provided sufficient notice.
The only sense in which these absences could be understood to be unapproved would be that CCL stated in the “Final Warning” that any of Ausley’s absences after September 3, 2015 would result in termination. But, as discussed below, the right to terminate Ausley presents an issue distinct from whether Ausley may be denied unemployment benefits due to misconduct. Moreover, CCL did not act consistently with this policy declaration, either; Ausley was not terminated upon her first absence after the “Final Warning,” on October 23, 2015, for which she provided 10 hours’ notice that she would miss work due again to illness.
Therefore, we find that CCL failed not only to demonstrate that Ausley was issued a written reprimand or warning relating to an unapproved absence, but also failed to show that Ausley thereafter had two more unapproved absences.
CCL’s burden of proof under § 288.030.1(23)(c) is not diminished or shifted to Ausley because CCL is an at-will employer with a virtually unfettered right to terminate Ausley whether she engaged in misconduct or not and without any reference to or reliance on CCL’s attendance policy. Whether an employer has solid grounds to terminate an employee—in the context of at-will employment, notably any legal or even no grounds at all—is not the same issue as whether the former employee qualifies for compensation under the employment security act. Hoover v. Cmty. Blood Ctr., 153 S.W.3d 9, 13 (Mo.App.W.D. 2005); see also Tolliver v. Friend Tire Co., 342 S.W.3d 428, 432 (Mo.App.E.D. 2011) (observing that although the claimant-employee’s conduct may have justified the employer’s decision to discharge him, the claimant-employee was entitled to benefits because the employer failed to meet its burden of proving misconduct). In the past, Missouri courts have determined that there is “a vast distinction between the violation of a rule of an employer that would justify the discharge of the employee and a violation of such rule that would warrant a determination of misconduct connected with the employee’s employment so as to disqualify him or her for unemployment compensation benefits.” Hoover, 153 S.W.3d at 13 (quoting McClelland v. Hogan Pers,, LLC, 116 S.W.3d 660, 665 (MoApp.W.D. 2003)). Here, where the question is whether Ausley should be denied post-termination unemployment benefits because she missed time at work, we would add that there is a similar, even more profound difference between a clear *398attendance-policy violation constituting disqualifying misconduct, and the absence in this record of any sort of clear violation of CCL’s attendance policy.
Both points on appeal are denied.
Conclusion
For the reasons stated above, we affirm the Commission’s award.
Gary M. Gaertner, Jr., J., concurs.
Kurt S. Odenwald, J. dissents in a separate opinion.

. Unless otherwise stated, all references to 288.030,1(23)(c) are to RSMo Supp. (2014) and all other statutory references are to RSMo Supp. (2013).


. The record concerning CCL's paid-time off (PTO) policy consisted solely of Shana Allen’s testimony that CCL provided PTO, and that employees started accruing PTO within the first 30 days of work. The only other references in the record to CCL’s PTO policy were performance improvement plans and written warnings issued to Ausley indicating that she had at various times exhausted her PTO.
Laura Blinker, a CCL quality manager, testified at the hearing that at the time Ausley was terminated, she was "allowed” not to be in attendance on "roughly 7.5 days,” but Brinker did not explain how CCL’s attendance policy supported this conclusion, or whether this was in reference to CCL’s PTO policy. On this evidence, the Commission made no findings regarding CCL’s PTO policy-


. Here, CCL’s witness Shana Allen testified that points were assessed against Ausley for eight of the listed absences or tardies, but she also testified, “[w]e do have a policy as far as calling in, that you need to call in—if you call in 10 hours before your shift, then no points will be assessed. If you call in after that with a short notice, then points will be assessed.” The Commission found that Ausley provided 10 hours' notice for all her missed work except for her absence due to illness on August 27, 2015. CCL failed to cite any evidence to show that Ausley failed to provide such notice on any other date. Accordingly, on the facts as found by the Commission and under CCL’s notice policy to which Allen testified, Ausley was subject to point assessment only for missing work due to illness on August 27, 2015.